The appellant was the petitioner in the court below seeking a divorce on the ground of extreme cruelty. The bill was dismissed and the present appeal resulted.
Our examination of the case and of the grounds of appeal discloses that a question of fact only was presented by the proofs, and we cannot say that the conclusion reached by the learned vice-chancellor was erroneous.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 14.
For reversal — None. *Page 506